Title: Abigail Adams to Mary Smith Cranch, 20 March 1798
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my dear sister
          March 20th 1798
        
        I write you a few Lines this mor’g just to inclose to you the News paper of yesterday which contains an important Message from the President; it is a very painfull thing to him that he cannot communicate to the publick dispatches in which they are so much interested, but we have not any assurance that the Envoys have left Paris and who can say that in this critical state of things their dispatches ought to be publick? our foreign ministers can never be safe, or they will cease to be useful to us abroad, if their communications are all to be communicated. this was not the case during our revolution. under the old Congress, dispatches were never made publick. I expect the President will be represented as declaring War, by taking off the restriction which prevented Merchantment from Arming. it was always doubtfull in his mind, whether he had a Right to prevent them, but the former President had issued such a prohibition, and he thought it best at that time to continue it. you see by the papers that Bache has begun his old bilingsgate again, because mr J Q Adams is directed to renew the treaty with sweeden which is now just expiring, and for which not a single sixpence will be allowd him as the King of sweeden will empower his Minister at Berlin to renew it there. Dr Franklin made the treaty in Paris with the sweedish minister, and the President made the Treaty with Prussia in Holland. yet this lying wretch of Baches asserts that no treaties were ever made without going to the courts to negotiate them, unless the power where they were made, were concernd in them, and says it is all a job in order to give mr Adams a new outfit & additional sallery at every Court. but there is no end to their audaciousness, and you will see that French emissaries are in every corner of

the union sowing and spreading their Sedition. we have renewed information that their system is, to calumniate the President, his family his administration untill they oblige him to resign, and then they will Reign triumphant, headed by the Man of the People. it behoves every Pen and press to counteract them, but our Countrymen in general are not awake to their danger— we are come now to a crissis too important to be languid, too Dangerous to slumber— unless we are determind to submit to the fraternal embrace, which is sure and certain destruction as the Poisoned shirt of Danarius— adieu my dear sister. I intended only a line but I have run to a great length. we have had snow and rain for three days. what has been your Weather?
        Love and a kind remembrance to all Friends / from your ever affectionate / Sister
        
          Abigail Adams
        
      